EMPLOYMENT AGREEMENT



 

This Employment Agreement is entered into as of the date set forth below by and
between EAST-WEST BANK, (hereinafter referred to as "Company"), and William J.
Lewis hereinafter referred to as "Executive").

W I T N E S S E T H



WHEREAS, in order to insure the successful management of its business, Company
desires to avail itself of the experience, skills, abilities and knowledge of
Executive; and



WHEREAS, both the Company and the Executive desire to embody the terms and
conditions of Executive's employment in this written agreement which supersedes
all prior agreements, whether written or oral; and



WHEREAS, the employment, the duration thereof, the compensation to be paid to
Executive, and other terms and conditions of employment provided in this
Agreement were duly fixed, stated, approved and authorized for and on behalf of
the Company by action of its Board of Directors at a meeting held on January 23,
2002, at which meeting a quorum was present and voted, exclusive of Executive.



NOW, THEREFORE, in consideration of the mutual covenants, terms and conditions,
hereinafter set forth, the sufficiency of which is acknowledged, the parties
hereto covenant and agree as follows:



1. TERM



Company agrees to employ Executive as Executive Vice President and Chief Credit
Officer, and Executive hereby accepts employment with Company commencing on
January 28, 2002 ("Commencement Date") and shall continue until terminated as
set forth below. The period of employment shall be referred to herein as "the
Term".



2. DUTIES



2.1 Generally. At the commencement of this Agreement Executive shall serve as
Executive Vice President and Chief Credit Officer subject to the powers by law
vested in the Board of Directors of Company and in Company's shareholders.
During the term of this Employment Agreement, Executive shall perform his duties
faithfully, diligently and to the best of his ability, consistent with the
highest and best standards of the banking industry and in compliance with all
applicable laws and the Company's Articles of Association and Bylaws. The
Executive may be assigned other titles and job responsibilities at the sole
discretion of the Company.



2.2 Performance. Executive shall devote substantially his full energies,
interest, abilities and productive time to the business of the Company.
Executive shall at all times loyally and conscientiously perform all of these
duties and obligations hereunder and shall at all times strictly adhere to and
obey, and instruct and require all those working under and with him strictly to
adhere and obey, all Company policies and procedures whether written or oral and
all applicable federal and state laws, statutes, rules and regulations to the
end that the Company shall at all times be in full compliance with such laws,
statutes, rules and regulations.



3. COMPENSATION



3.1 Operating Period. During the Term, Executive shall receive an annual base
salary in the amount of One Hundred Sixty Thousand Dollars ($160,000.00) payable
in accordance with the normal payroll practices of the Company. Annual salary
increases shall be according to Company policy which are based on merit and the
Company's financial performance for the previous year. Annual increases are in
the sole discretion of the Company.



3.2 Bonus. In addition to the base salary set forth in Section 3.1 hereof,
during the Term, Executive may participate in the Company's Management Incentive
Program with the opportunity to earn an annual bonus, based upon achievement.
Bonus potential is established pursuant to the Management Incentive Program
currently at 30% of calendar year base salary earnings prorated for service less
than the full twelve (12) month cycle. The percentage may be changed at the sole
discretion of the Company with or without notice. Executive shall not receive
any bonus if employment is terminated prior to Executive completing any full
calendar year and being employed on the bonus payment date, which is generally
in the first quarter of the next calendar year; there shall be no proration of
bonus earnings. Executive is guaranteed 30% bonus payment for 2002 actual
earnings if employed on the payment date for 2002 bonuses.



4. EXECUTIVE BENEFITS



4.1 Group Medical and Life Insurance Benefits. During the Term the Company shall
provide for Executive, at Company's expense, participation in medical, dental,
accident and health, income continuation and life insurance benefits to the same
extent that such benefits are available to other executives and eligible
employees of the Company. Dependent coverage may be subject to Executive
contributions. Nothing herein shall imply that the Company may reduce, eliminate
or modify existing benefits provisions applicable to all employees.



4.2 Business Expense. Executive shall be entitled to reimbursement by the
Company in accordance with Company policy and procedures, for any ordinary and
necessary business expenses incurred by Executive in the performance of
Executive's duties and in acting for the Company during the Term, which type of
expenditures shall be determined by the Board of Directors, provided that
executive furnishes to the Company adequate records and other documentary
evidence for such expenditures.



4.3 Automobile. Executive shall receive an automobile allowance in the sum of
seven hundred dollars ($700.00) per month during the term of this agreement.



4.4 401(k). Executive may participate in the Company's 401(k) Plan subject to
the terms and conditions thereof Plan on the first day of the month following
his one-year anniversary date.



4.5 Vacation. Executive shall be entitled to a vacation, in accordance with
standard Company policies based on Corporate title and length of service, each
year during the Term, which vacation presently shall be four (4) weeks and such
vacation shall accrue at the rate of 13.33 hours for each month of service under
this Agreement. Any vacation time not used may be accrued for use in future
years, subject to a maximum accrual balance not to exceed 1 1/2 times annual
accrual entitlement.



4.6 LTD (Long Term Disability). Executive will be required to join the Executive
Long Term Disability Plan. The Executive Long Term Disability Plan is a
contributory plan. All premiums will automatically be paid out of payroll
deductions. Participation is mandatory.



4.7 Employee Benefits. Executive shall be entitled to participate in all Company
employee benefits available to all employees, subject to meeting standard
eligibility requirements.



Employee Stock Incentive Plan.

Executive will be eligible to participate in the Employee Stock Incentive Plan.
The Executive will be awarded options to purchase 10,000 shares on your first
date of work and 10,000 shares on each of the second and third year
anniversaries of employment, in each case at a grant price of the then current
fair market value of the stock. Thereafter, participation in the plan is at the
sole discretion of the Company. The grant of option is subject to continued
employment with the Company. Under the Employee Stock Incentive Plan Stock Plan,
options vest over 4 years.





4.9 Benefit Enhancements. Executive will be eligible for all and any benefit
enhancements that are made to the executive benefit package.



 

5. PROPERTY RIGHTS



5.1 Trade Secrets. During the Term, Executive may have access to and become
acquainted with various trade secrets which are owned by the Company and which
may regularly be used in the operation of the Company. Executive shall not
disclose any such trade secrets, directly or indirectly, or use them in any way,
during the Term or at any time thereafter, except as required pursuant to the
provisions of this Agreement. All such trade secrets, including, but not by way
of limitation, any and all files, records, documents, specifications, equipment,
customer lists and similar items relating to the business of the Company,
whether prepared by Executive or otherwise coming into Executive's possession,
shall remain the exclusive property of the Company and shall not be removed from
the premises of the Company under any circumstances whatsoever without the prior
written consent of the Board of Directors.



5.2 Other Property. Under termination of this Agreement, Executive shall
immediately deliver to the Board of Directors any and all property in
Executive's possession or under Executive's control belonging to the Company, in
good condition, ordinary wear and tear and damage by any cause beyond
Executive's reasonable control excepted.



6. ADDITIONAL OBLIGATIONS



6.1 Covenant Not to Compete. During the Term, Executive shall not, directly or
indirectly, either as an employee, employer, consultant, agent, principal,
partner, stockholder, corporate officer of director, or in any other individual
or representative capacity, engage or participate in any business or activity
that is in any way in competition in any manner whatsoever with the business of
the Company.



7. TERMINATION.



Pursuant to the provisions of all applicable federal and state statutes and
regulations including California Labor Code Section 2922, it is the specific
intent of the Company and the Executive that the employment shall be "at will",
and any and all other provisions of this Agreement to the contrary
notwithstanding, Executive's employment hereunder may be terminated as follows:



7.1 Without Cause. In the sole and absolute discretion of the Board of Directors
for any cause whatsoever; provided, however, that if such termination occurs
during the Term, and is for any cause other than those causes particularly

described in Sections 7.2 or 7.3 hereof, Executive shall receive a severance
payment in the amount equal to six (6) months of the then current annual salary
in full and complete satisfaction of any and all rights which Executive might
enjoy hereunder other than the right, if any, to exercise any of the stock
options vested prior to such termination. In the event that termination takes
place without cause in the first six (6) months of employment, the severance
payment provided herein shall be prorated based upon the length of service.



7.2 Disability. Upon Executive's medical or psychological disability whereby
Executive is unable to continue his duties hereunder, the employment is
terminated. If such termination occurs as a result of such disability, Executive
shall receive severance payment in an amount equal to six (6) months of the
annual base salary in effect hereunder at the date of such termination in full
and complete satisfaction of any and all rights which Executive might enjoy
hereunder other than the right, if any, to exercise any of the stock options
vested prior to such termination.



7.3 With Cause. In the event of Executive's death or willful breach or habitual
neglect of his duties and obligations under this Agreement, financial
dishonesty, violation of Sections 5 or 6 hereunder, or violation of any other
section hereunder not cured upon 30 days notice, conviction of a felony or the
closing of the Company under order of regulatory authorities or any other
governmental regulator of competent jurisdiction, Executive or Executive's
estate shall not receive any severance payment.



7.4. Severance Settlement. Severance payment shall be made in a lump sum,
subject to required payroll withholding and IRS Form W-2 reporting.



7.5. Change of Control. If a Change of Control (as defined below) occurs during
the term of this Agreement, and if Executive is terminated without cause within
twelve (12) months of such Change of Control or if Executive resigns for Just
Reason (as defined below) within twelve (12) months of such Change of Control,
Executive shall receive a severance payment equal to two times the annual base
salary; this severance payment shall be in lieu of the severance payment
provided in Section 7.1 of this Agreement or under any severance payment to
which Executive would otherwise be entitled to under this Agreement or under any
severance program of general application of the Company or any entity which
might acquire control of Company.



Change of Control means:





any date upon which the directors of the Company who were last nominated by the
Board of Directors (the "Board") for election as directors cease to constitute a
majority of the directors of the Company;



(II) the date of the first public announcement that any person or entity,
together with all Affiliates and Associates (as such capitalized terms are
defined in Rule 12b-2 promulgated under the Securities and Exchange Act of 1934,
as amended (the "Exchange Act")) of such person or entity, shall have become the
Beneficial Owner (as defined in Rule 13d-3 promulgated under the Exchange Act)
of voting securities of the Company representing 51% or more of the voting power
of the Company (a "51% Stockholder"); provided, however, that the terms "person"
and "entity," as used in this clause (B), shall not include (1) the Company or
any of its affiliates, (2) any employee benefit plan of the Company or any of
its affiliates, (3) any entity holding voting securities of the Company for or
pursuant to the terms of any such plan or (4) any person or entity who is a 51%
Stockholder on the date of this Agreement or any reorganization of any such
person or entity in which the shareholders or other owners are substantially the
same as prior to the reorganization.



A resignation shall be deemed to be for Just Reason if Executive resigns within
30 days of any of the following occurring: (i) without the Executive's consent,
a reduction by the Company in Executive's base salary or Executive's automobile
allowance; (ii) without the Executive's consent, the Company requires the
Executive to relocate his principal place of employment more than 35 miles from
the location of the Company's current principal executive office at the time of
the Change of Control; (iii) without the Executive's consent, Executive's duties
are materially reduced.



7.6. General Release of Claims. As a material inducement to the Company to enter
into Sections 7.1 and 7.5, Executive hereby irrevocably and unconditionally
releases, acquits, and forever discharges the Company and each of the Company's
owners, shareholders, predecessors, successors, assigns, agents, directors,
officers, employees, representatives, attorneys, divisions, subsidiaries,
affiliates (and agents, directors, officers, employees, representatives and
attorneys of such divisions, subsidiaries and affiliates), and all persons
acting by, through, under or in concert with any of them (collectively
"Releasees"), or any of them, from any and all complaints, claims, liabilities,
obligations, promises, agreements, controversies, damages, costs, losses, debts
and expenses (including attorney's fees and costs actually incurred), of any
nature whatsoever, including the Age Discrimination in Employment Act and the
Older Workers Benefit Protection Act, known or unknown ("Claim" or "Claims"),
which Executive now has, owns, or holds, or claims to have, own or hold, or
which Executive at any time heretofore had, owned, or held, or claimed to have,
own, or hold, or which Executive at any time hereinafter may have, own, or hold,
or claim to have, own, or hold, against each or any of the Releasees.



7.7. Civil Code Section 1542. Executive expressly waives and relinquishes all
rights and benefits afforded by Section 1542 of the Civil Code of the State of
California and does so understand and acknowledge the significance and
consequence of such specific waiver of Section 1542. Section 1542 of the Civil
Code of the State of California states as follows:



"A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor."



8. MISCELLANEOUS.



8.1 Notice. Any and all notices and other communications hereunder shall be in
writing and shall be deemed to have been duly given when delivered personally or
forty-eight (48) hours after being mailed, certified or registered mail, return
receipt requested, postage prepaid, to the addresses set forth below or to such
addresses as may from time to time be designated in writing.



East-West Bank

Attention: Human Resources Director

415 Huntington Drive

San Marino, CA. 91108



8.2 Time. Time is of the essence of this Agreement with respect to each and
every provision of this Agreement in which time is a factor.



8.3 Entire Agreement. This Agreement sets forth the entire agreement between
Executive and the Company pertaining to the subject matter hereof, fully
supersedes any and all prior agreements or understandings between Executive and
any other persons on behalf of the Company pertaining to the subject matter
hereof and no change in modification of or addition, amendment or supplement to
this Agreement shall be valid unless set forth is writing and signed and dated
by Executive and the Company.



8.4 Further Assurances. Executive and the Company, without the necessity of any
further consideration, agree to execute and deliver such other documents and
take such other action as may be necessary to consummate more effectively the
purposes and subject matter of this Agreement.



8.5 Applicable Law. The existence, validity, construction and operational effect
of this Agreement, any and all of these covenants, agreements, representations,
warranties, terms and conditions and the rights and obligations of Executive and
the Company hereunder shall be determined in accordance with the regulations of
the applicable regulatory authorities provided, however, that any provision of
this Agreement which may be prohibited by law or otherwise held invalid shall be
ineffective only to the extent of such prohibition or invalidity and shall not
invalidate or otherwise render ineffective any or all of the remaining
provisions of this Agreement.



8.6 Controversy. In the event of any controversy, claim, or dispute between
Executive and the Company arising out of or relating to this Agreement, the
prevailing party shall be entitled to recover as costs from the non-prevailing
party reasonable expenses, including, but not by way of limitation, attorneys'
fees and accountant's fees.





8.7 Waiver of Trial by Jury. Company and Executive each hereby knowingly,
voluntarily and intentionally waive any right that Company or Executive may have
to a trial by jury in any litigation arising in any way in connection with this
agreement or otherwise in connection with the employment of Executive at
Company, whether arising out of contract, tort, statute, or otherwise.





8.8 Headings and Gender. The section headings used in this Agreement are
intended solely for the convenience of reference and shall not in any way or
manner amplify, limit, modify or otherwise be used in the interpretation of any
of the provisions of this Agreement and the masculine, feminine or neuter gender
and the singular or plural number shall be deemed to include the others whenever
the context so indicates or requires.



8.9 Successors. The covenants, agreements, representations, warranties, terms
and conditions contained in this Agreement shall be binding upon and insure to
the benefit of the successors and assigns of Executive and the Company, provided
however, that Executive may not assign any or all of his rights or duties
hereunder except upon the prior written consent of the Board of Directors in its
sole and absolute discretion.



DATED: January 29, 2002



 

EAST-WEST BANK



By:_______________________________



 

 

_______________________________

EXECUTIVE



